— Judgment unanimously affirmed. Memorandum: Defendant was convicted of criminal possession of a weapon in the third degree based upon the discovery of a billy club in defendant’s impounded automobile. On appeal, he contends that reversal is required because the People failed to provide Rosario material (see, People v Rosario, 9 NY2d 286, *977cert denied 368 US 866). This argument is not properly preserved for appellate review and, in the absence of a showing of substantial prejudice to defendant, we decline to reach it in the interest of justice (see, People v Martinez, 71 NY2d 937, 940).
We have examined defendant’s remaining arguments and find them either unpreserved or, if preserved, lacking in merit. (Appeal from judgment of Cayuga County Court, Corning, J. — criminal possession of weapon, third degree.) Present —Dillon, P. J., Callahan, Green, Pine and Davis, JJ.